Carley, Judge.
In Hawn v. Chastain, 154 Ga. App. 609 (269 SE2d 50) (1980), this court affirmed the judgment of the superior court dismissing appellant’s appeal from a decision of the county zoning board. On certiorari the judgment of this court was reversed. Hawn v. Chastain, *120246 Ga. 723 (1980). The judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is reversed.
Decided January 14, 1981.
John A. Howard, Kenneth L. Millwood, A. Jack Hinton, for appellant.
Joseph R. Bankoff, Conley Ingram, Peter M. Degnan, J. Douglas Henderson, Ben F. Smith, Charles L. Gowen, for appellees.

Judgment reversed.


Quillian, C. J., and Shulman, P. J., concur.